         CASE 0:20-cv-02189-WMW-LIB Doc. 54 Filed 10/23/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Patrick Berry, Henrietta Brown,                          Case No. 0:20-CV-02189-WMW-LIB
 Nadine Little, Dennis Barrow,
 Virginia Roy, Joel Westvig,
 Emmett Williams, on behalf of                                  NOTICE OF APPEARANCE
 themselves and a class of similarly-
 situated individuals; and ZACAH

                                Plaintiffs,
        vs.

 Hennepin County; Hennepin County,
 Sherriff David Hutchinson, in his
 individual and official capacity; City of
 Minneapolis; Minneapolis Mayor Jacob
 Frey, in his individual and official
 capacity; Minneapolis Chief of Police
 Medaria Arradondo, in his individual
 and official capacity; Superintendent of
 the Minneapolis Park and Recreation
 Board Al Bangoura, in his individual and
 official capacity, Park Police Chief at
 The Minneapolis Parks and Recreation
 Board Jason Ohotto, in his individual
 and official capacity; Police Officers
 John Does; and Police Officer Jane Does

                                Defendants.




       The undersigned attorney hereby notifies the Court and Counsel that Jacob Smith,
Attorney at Mid Minnesota Legal Aid, shall appear as counsel of record for the plaintiffs Berry,
et. al. in the above-named matter.
       CASE 0:20-cv-02189-WMW-LIB Doc. 54 Filed 10/23/20 Page 2 of 2




                               MID-MINNESOTA LEGAL AID

Dated: 10/23/2020
       _____________________          /s/ Jacob Smith
                               BY: ____________________________________
                               Jacob Smith (No. 0392580)
                               111 North Fifth Street, Suite 100
                               Minneapolis, MN 55403-1604
                               Tel. and Fax: (612) 746-3706
                               Email: jsmith@mylegalaid.org

                               Attorneys for Plaintiffs
